DISSENTING OPINION.
MARSHALL, J.
— I feel constrained to dissent from the first paragraph of the opinion of the majority *663of the court in this case. I am unwilling to believe that the Constitution of this State intended that where the property of an incorporated company is to be taken by condemnation, a right of trial by jury is guaranteed to the corporation, and that the land of an individual,-, to be taken in the same proceeding, can be taken without the citizen being entitled to a trial by a jury. I am aware that the doctrine stated in the first paragraph of the opinion in this case reiterates the rule heretofore announced in this State in the cases of Railroad v. Story, 96 Mo. 611; Railroad v. Town-Site Co., 103 Mo. 451; Railroad v. Miller, 106 Mo. 458; Railroad v. Shambaugh, 106 Mo. 557; Railroad v. McGrew, 113 Mo. 390; and St. Louis v. Roe, 184 Mo. 324. But in my judgment all of those cases were improperly decided, and they declare a rule of law that produces a special privilege in favor of an incorporated company that is not guaranteed to nor conferred upon a private individual, and I am wholly unable to agree that the framers of the Constitution ever intended to create such a special privilege in favor of corporations. I am further aware of the fact that this court has held that a municipal corporation is not an incorporated company within the meaning of section 4 of article'12 of the Constitution, and that, therefore, where the proceeding is by a municipal corporation against an individual neither the corporation nor the individual is entitled to a trial by jury, thus again discriminating in favor of mere business corporations even as against a political subdivision of the State. [Kansas City v. Vineyard, 128 Mo. 75; Kansas City v. Smart, 128 Mo. 272.]
In my judgment section 4 of article 12 of the Constitution should be construed in connection with section 21 of article 2 of the Constitution, and reading the whole of section 4 of article 12 together, the correct interpretation thereof is, that where the proceeding by eminent domain contemplates condemning the property and franchises of an incorporated company a right of *664trial by jury is guaranteed, but that where the proceeding is simply to condemn property of an incorporated company then the damages may be assessed either by a board of freeholders or by a jury, as is provided in section 21 of article 2 may be done where the property of an individual is to be taken. Such a construction as this creates no special privilege in ordinary cases in favor of corporations as against individuals and does not produce the incongruity in the law that the decisions hereinbefore referred to have created.
Section 4 of article 12 of the Constitution is as follows: “The exercise of the power and right of eminent domain shall never be so construed or abridged as to prevent the taking, by the General Assembly, of the property and franchises of incorporated companies already organized, or that may be hereafter organized, and subjecting them to the public use, the same as that of individuals. The right of trial by jury shall be held inviolate in all trials of claims for compensation, when in the exercise of said right of eminent domain, any incorporated company shall be interested either for or against the exercise of said right. ’ ’
Section 21 of article 2 of the Constitution is as follows: “That private property shall not be taken or damaged for public use without just compensation. Such compensation shall be ascertained by a jury or board of commissioners of not less than three freeholders, in such manner as may be prescribed by law; and until the same shall be paid to the owner, or into court for the owner, the property shall not be disturbed or the proprietary rights of the owner therein divested. The fee of land taken for railroad tracks without consent of the owner thereof shall remain in such owner, subject to the use for which it is taken.”
Prior to the adoption of the Constitution of 1875 the only provision of the Constitution in reference to this subject was contained in section 16 of article 1 of the Constitution of 1865, and is as follows: “That no *665private property ought to he taken or applied to public ¡use without just compensation.” All that is now contained in section 21, following the first sentence thereof, first appeared in the Constitution of 1875. The whole of section 4 of article 12 of the Constitution was a new provision in the Constitution of 1875.
In Railroad v. Miller, 106 Mo. l. c. 460-61, Black, J., in considering those two sections of the Constitution and in reaching the conclusion that under section 21 of article 2 the property of a citizen might be taken and that compensation could he ascertained hy a jury or a board of freeholders, hut that the value of the property of any incorporated company must, under section 4 of' article 12, he ascertained hy a jury, said: 1 ‘ The first of these sections, found in the Bill of Rights, does not guarantee to the property-owner a common law jury trial in the assessment of damages. It simply requires the damages to be assessed either hy a jury or hy a board of not less than three freeholders. But that section is general in its terms and must he taken in connection with section 4 of article 12, which is specific and must control as to all eases coming within its terms. The last-named section, it has been insisted on some occasions, guarantees a jury trial in those cases only where it is sought to condemn the property or franchises of an incorporated company; hut the language quoted does not admit of so narrow and limited construction. A jury is guaranteed in all claims for compensation for property taken in the exercise of the right of eminent domain when any incorporated company shall he interested, either for or against the exercise of such right. It, therefore, matters not whether the incorporated company is interested either for or against the exercise of this right; for in either case either party to the suit is entitled to a jury trial at some stage of the proceedings. This is the plain language of the section, and it is useless to speculate upon the reasons for its insertion in our present Constitution. In those cases where *666an incorporated company seeks to condemn the property of an individual, and in those cases where it is sought to condemn the property or franchises of a corporation for public use, either party to the proceeding is entitled to a jury to assess the damages. That the statute may, even in such cases, provide for the assessment of the damages by commissioners in the first instance is not questioned or doubted; but either party to the suit is entitled to a jury as a matter of right at some stage of the proceedings. ’ ’
Thus, it will be observed that, without undertaking to ascertain any reason for discriminating in favor of corporations and against individuals, and by changing the conjunctive conjunction “and” in section 4 of article 12 to the disjunctive conjunction “or,” the conclusion was reached which created a special privilege in favor of corporations that is not enjoyed by individuals in condemnation cases. This is the only extended discussion of this question in any of the adjudicated cases — all the other cases simply announce. the conclusion that section 4 of article 12 guarantees to a corporation the right of trial by a jury in condemnation cases without discussing or attempting to discuss the question at all.
The underlying error in Railroad v. Miller, supra, is in changing the conjunctive conjunction “and” to the disjunctive conjunction “or,” and thereby destroying the true meaning of section 4 of article 12. The conclusion reached in that case could only have been reached by this process. When section 4 of article 12 is read in its entirety, its meaning, to my mind, is perfectly plain. It provides: ‘‘ The exercise of the power and right of eminent domain shall never be so construed or abridged as to prevent the taking, by the General Assembly, of the property and franchises of incorporated companies already organized, or that may be hereafter organized, and subjecting them to the public use, the same as that of individuals,” etc. Thus it will *667appear that the framers of the Constitution were providing for the appropriation by eminent domain of the property and franchises of incorporated companies. In other words, the lawmakers never intended that the franchises of corporations should not be subject to condemnation the same as property of an individual. Undoubtedly the trend of modern authority is that franchises of a corporation constitute property within the meaning of the law, and under this construction it may be that the franchises as well as the property of a corporation would have been subject to condemnation without such an express reservation of power as that contained in the section quoted, and that the provisions of section 21 of article 2 would have been all that was necessary to accomplish that purpose without section 4 of article 12. But there was a time in the law when there was a doubt as to whether franchises of an incorporation could be taken by condemnation, and many respectable authorities held that the franchise of a corporation, that is, its right to exist, constituted a contract between the corporation and the State, which under the Federal Constitution, could not be impaired by any action of the State, whether that action be an attempted repeal of the franchise or by means of condemnation proceedings. It may have been, and probably was, owing to such considerations that the framers of the Constitution of 1875 took the precaution to insert section 4 in article 12. In other words, my construction of section 4 of article 12 is that it is only in cases where the condemnation proceeding contemplates the'taking away of all the property and franchises of an incorporated company that the right of trial by jury is guaranteed. A proceeding with such an object in view might be had either by the State against the corporation or by another corporation, having power of eminent domain, seeking to exercise that right against another corporation, though there are eases which hold that in the latter event one corporation cannot by condemnation destroy the exist*668ence or take away the whole of the property and franchises of a previous existing corporation.
I have taken the pains to examine the constitutions of our sister states upon these questions, and I find that provisions similar to section 4 of article 12 down to that part of that section which speaks of the right of trial by jury, in other words, provisions reserving the right to take the property and franchises of incorporated companies the same as that of individuals, are contained in the constitutions of Alabama (art. 1, sec. 24), Idaho (art. 11, sec 8), Kentucky (sec. 195), Nebraska (art. 11, sec. 6), Mississippi (sec. 190), North Dakota (art. 7, sec. 134), Pennsylvania (art. 16, sec. 3), West Virginia (art. 11, sec. 12), and Wyoming (art. 10, sec. 9). In all of those states the right of trial by jury in all condemnation cases, whether the property taken is that of an incorporated company or that of an individual, is guaranteed by other provisions of the constitution, similar to our section 21 of article 2, except so far as that section of our Constitution allows the compensation to be ascertained by a board of freeholders. And this latter provision of our Constitution I have been unable to find in the constitution of any other State in the Union. Thus in all of these states no such discrimination or creation of special privileges in favor of an incorporated company and against a private individual exists. Such a condition exists only in the State of Missouri, and exists only by reason of what I believe to be the erroneous construction that this court has heretofore placed upon section 4 of article 12, in the doing of which it was said: ‘‘ It is useless to speculate upon the reasons for its insertion in our present Constitution.” A little research and a little more careful reflection would have shown that the reasons for the insertion of that provision in our Constitution forbade the construction which this court placed upon that section, and that the creation of the special privileges by such a construction was directly contrary *669to every principle of government that has ever been an-' nonneed in any of the constitutions of our State.
Section 4 of article 12 of our Constitution was borrowed almost literally from section 14 of article 11 of the Constitution of Illinois of 1870. The Illinois Constitution on this subject reads as follows: “The exercise of the power, and the right of eminent domain, shall never be so construed or abridged as to prevent the taking, by the General Assembly, of the property and franchises of incorporated companies already organized, and subjecting them to the public necessity the same as of individuals. The right of trial by jury shall be held inviolate in all trials of claims for compensation, when, in the exercise of the said right of eminent domain, any incorporated company shall be interested either for or against the exercise of said right.” Thus, it will be observed that section 14 of article 11 of the Constitution of Illinois is almost identical with section 4 of article 12 of our Constitution, the principal difference being that in our Constitution the right of eminent domain is reserved as to corporations that may be hereafter organized, whereas under the Illinois Constitution the literal reading of section 14 seems to confine that right to incorporated companies already organized.
The Constitution of Illinois, section 13 of article 2, is as follows: “Private property shall not be taken or damaged for public use without just compensation. Such compensation, when not made by the State, shall be ascertained by a jury, as shall be prescribed by law. The fee of land taken for railroad tracks without consent of the owners thereof shall remain in such owners, subject to the use for which it was taken.”
Thus it is apparent that our section 21 of article 2 was also taken from section 13 of article 2 of the Illinois Constitution, the only change being that under our Constitution the compensation was authorized to be ascer*670tained either by’ a jury or a board of freeholders as the law might prescribe. Under the Illinois Constitution a jury trial is guaranteed in every case, whether the property taken be that of an incorporated company or that of a private citizen, and thus no favored class is built up under the laws of that State. The framers of our Constitution, however, saw fit, in section 21 of article 2, to authorize the compensation to be ascertained either by a jury or a board of freeholders as the law might prescribe. Were it not for the presence of section 4 of article 12 in our Constitution, the provisions of section 21 of article 2 of the Constitution would be adequate and amply sufficient to cover cases of condemnation of property whether it was owned by an incorporated company or by a private citizen, and no discrimination in favor of either would be created. The framers of our Constitution after thus making the changes noted in section 21 of article 2, and allowing the compensation to be assessed by the freeholders as well as by a jury, then borrowed from the Illinois Constitution section 4 of article 12 in reference to condemnation proceedings against incorporated companies or by such companies, and included the right of trial by jury whenever an incorporated company was interested either for or against the proceeding. In other words, copied the Illinois Constitution without noticing, if the construction heretofore put upon it by this court is the correct construction, that in so doing they were creating this discrimination in favor of corporations and against individuals.
In other words, under the Illinois Constitution which does not provide, for the ascertainment of the compensation by a board of freeholders in any case but requires the trial by jury in every casé, there was no such privilege created by- section 14 of article 11 of their Constitution as results from the construction this court- has placed upon section 4 of article 12 and section 21 of article 2 of our Constitution.
*671Either, therefore, we must say that the framers of our Constitution knowingly intended thus to create a special privilege in favor of corporations that was denied to private individuals, or else the construction I place on section 4 of article 12 must have been the construction intended by the lawmakers, that is, that the right of trial by jury is only guaranteed to. corporations where the purpose of a condemnation proceeding is to take away the property and franchises of the corporation.
In my judgment to say that the framers of our Constitution ever intended to create such a special privilege in favor of incorporated companies is an unjust reflection upon the intelligence of that learned body, composed, as it was, of some of the ablest lawyers in this State, and is in absolute conflict with every other provision of the Constitution, and with the whole spirit, genius and policy of that document. The idea conveyed in the first sentence of section 4 of article 12 is that neither the property nor the franchise of an incorporated company should be beyond the reach of the power of the State by eminent domain, but that all the property and franchises of an incorporated company should be subject to condemnation, “the same as that of individuals.” No intimation is contained therein of any intention to create a special privilege in favor of corporations, but on the contrary the plain purpose of the lawmakers was to place the property and franchises of an incorporated company upon the same level and plane as that of an individual. This was the dominant idea in the minds of the lawmakers, and to say that after having expressed the dominant idea they were so awkward in the use of language and so bungling in the expression of intention as in the next breath to create- a special privilege in favor of incorporated companies that was not enjoyed by or guaranteed to the individual would be to do grievous wrong to the intelligence and honesty of purpose of the framers of our Constitution.
*672Neither will it do to say that the framers of our Constitution in enacting section 4 of article 12, by providing for the trial by jury therein guaranteed, overlooked the fact that they had so changed section 21 of article 2 of our Constitution from the manner in which it was written in the Constitution of Illinois, from which ours was borrowed, as to permit a board of freeholders, as well as a jury, to ascertain the compensation to be paid for the condemnation of property; and thereby to have intended to create the special privilege herein referred to in Missouri, when no such special privilege can be found in the Constitution or laws either of Illinois, from which these provisions of the Constitution were borrowed, or in any other state in the Union.
One of two things is absolutely true — either the framiers of the Constitution of this State knowingly and purposely created that special privilege in favor of corporations, or else the construction heretofore placed by this court on section 4 of article 12 is not the correct construction nor the meaning of that section that the framers of the Constitution intended to impart. I have no difficulty in reaching the conclusion that the latter is true, for I am unwilling to believe that the former could by any possibility of means be true.
By construing section 4 of article 12 to apply only in cases where the object of the proceeding was to take away all property and franchises of the incorporated company, in which case a trial by jury is guaranteed, and that in all other cases where simply some piece of property belonging to an incorporated company is to be condemned the compensation may be ascertained by either a jury or a board of freeholders as the law directs, pursuant to section 21 of article 2, no such incongruity as that herein pointed out will exist and no such special privilege will be conferred. That this construction is possible is beyond debate or cavil, and that a construction which does not produce such a result is *673the construction which ought to be adopted is equally beyond question.
Under the construction heretofore placed by this court on section 4 of article 12, if two tracts of land adjoining each other are to be taken for a public purpose, and one of those tracts is owned by an incorporated company, and the other is owned by a private citizen, and both are used for identically the same purposes, for instance, both are used for ordinary business purposes, the unjust spectacle is presented by the laws of this State, as heretofore interpreted, of guaranteeing to the mere business corporation a trial by jury when its property is to be taken and of denying the right of trial by jury to the individual, and permitting the property of the individual to be taken and the compensation to be assessed by a board of freeholders. The human mind is incapable of conjecturing any reason that could have actuated the framers of the Constitution in providing for such inequality before the law. In my judgment they did not do so and never intended to be so understood.
I fully understand and appreciate the importance of the principle underlying the doctrine of stare decisis, but there is another principle of law which is of infinitely more importance than the doctrine of stare decisis, which is the doctrine that all men are equal before the law, and that it is contrary to the spirit and genius of our institutions that special privileges shall be conferred upon any class of the community. In the eye of the law an incorporated company stands upon no better footing than an American citizen. To create a special privilege in its favor is, in my judgment, as violative of our principles and theory of government, as to say that all men with certain colored hair or certain colored eyes or of certain stature should be entitled, when their property shall be taken, to the benefit of trial by jury, but that all other persons in the community who do not *674answer to that description might have their property taken either by the verdict of a jury or a hoard of freeholders as the law might direct. Unless the construction I place upon these provisions of the Constitution is the correct interpretation of the meaning of the lawmakers, it behooves-the people of the Stateby a constitutional convention or by amendment to the Constitution to change the phraseology of section 4 of article 12 so as' to prevent the possibility by construction of the creation of such a condition and of such special privileges as are hereinbefore pointed out. Where a law or provision of a Constitution is susceptible of two constructions, one of which harmonizes with the spirit and purposes and genius of the whole body of the law and the policy of the government, and the other creates special privileges or a favored class, the former construction should always be adopted. Such is the case here.' No reason has been given or attempted to be given for the construction heretofore placed upon section 4 of article 12, and none can be given. It has only been said, “Ita scripta lex.” I think the law has not been so written, but that it has simply been misconstrued.
For the foregoing reasons I am compelled to dissent from the conclusions announced in the first paragraph of the majority opinion in this case.